Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (EP3340614).
 	Regarding claim 1, Keller discloses at least one processor (230); and at least one memory (160) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 

receive captured audio information associated with the object (170);
determine a user awareness parameter indicating a level of user comprehension of a context of capturing the visual information and the audio information (see comments column on Table 1); and select, based on the user awareness parameter, a type of synchronization of the captured audio information with respect to the captured visual in-formation (note different delay adaptations as shown in table 2);
wherein the selecting of the type of synchronization is based on a handling of a delay between the captured audio information and the captured visual information (par. 41).
	Regarding claim 2, Keller discloses the type of synchronization comprises a first type of synchronization or a second type of synchronization (step S20 provides audio-zoom adaptation (to S30) or no audio-zoom adaptation (to S140)).
	Regarding claim 3, Keller discloses the first type of synchronization comprises synchronizing the captured audio information with respect to the captured visual information based on a time of capture (note consideration of the difference in processing times of the video signal and audio signal in par. 50).
	Regarding claim 4, Keller discloses that the second type of synchronization comprises synchronizing the captured audio information with respect to the captured visual information in dependence upon the user aware-ness parameter (wide angle shot and tele shot in table 2 (Fig 1a-1c) are no delay adaptations since the user does not perceive audio delay under such configurations).

	Regarding claim 6, Keller discloses the user awareness parameter comprises a numerical value (par. 47).
	Regarding claim 7, Keller discloses the context comprises a distance between the object and the apparatus (par. 51).
	Regarding claim 8, Keller discloses the user awareness parameter is determined based on one or more of a location of the user, an action involving the user or a capturing parameter (par. 51).
	Regarding claim 9, Keller discloses the apparatus further configured to synchronize the captured audio information with respect to the captured visual information according to the selected type of synchronization (par. 52).
	Regarding claim 10, Keller discloses the audio information associated with the object comprises audio information caused, created or provided by the object (par. 51).
	Regarding claim 11, Keller discloses the apparatus comprises at least one of a camera or a microphone (Fig. 2).
	Regarding claim 12, Keller discloses the apparatus is configured to determine a distance between the object and the apparatus (par. 51).
	Regarding claims 13-20, see similar rejections as set forth above. 
Response to Arguments
Applicant's arguments filed 9/1/21 have been fully considered but they are not persuasive.  

In view of forgoing arguments, it is clear that applicant fails to overcome Keller.  As a result, the rejection is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422